Citation Nr: 1729695	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right salivary gland cancer, including due to exposure to chemicals during service in Southwest Asia.

2.  Entitlement to service connection for sleep apnea, including as secondary to right salivary gland cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from October 1975 to October 1997. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

These matters were previously before the Board in March 2015 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's right salivary gland cancer was not manifested in service or to a compensable degree within one year following the date of the Veteran's separation from service in October 1997; his right salivary gland cancer, first diagnosed after service, is unrelated to an injury, disease, or event of service origin, including exposure to chemicals during service in Southwest Asia,.

2.  The Veteran's sleep apnea is unrelated to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right salivary gland cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

If a veteran served 90 days or more on active duty, as here, service incurrence will be presumed for certain chronic diseases, including malignant tumors such as right salivary gland cancer, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Salivary Gland Cancer

The Veteran contends that his cancer is related to service, to include chemical/toxin exposures while in Southwest Asia for four months in 1991.  The Board finds, for the reasons noted below, that service connection is not warranted. 

The Veteran's STRs are negative for salivary gland cancer.  The Veteran's military occupational specialty (MOS) in service was as a combat engineer and infantryman.  His duties during Operation Desert Storm in 1991 included coordinating logical requirements.  A 1998 VA examination report reflects that the Veteran reported that he did not recall any significant exposure to smoke, depleted uranium, tainted food, nor any specific illness while in the Persian Gulf area.  The Veteran has not been shown to have worked directly with chemicals; however, the Board acknowledges that exposure to toxins was possible by virtue of his service in the Persian Gulf.  

Under 38 C.F.R. § 3.317, presumptive service connection is warranted for Persian Gulf veterans, under certain circumstances, for undiagnosed illness and medically unexplained chronic multisymptom illness.  However, and importantly, salivary gland cancer has not been shown to be a chronic multisymptom illness, and it has been diagnosed.  Thus, service connection on a presumptive basis as due to service in Southwest Asia is not warranted.  

Further the preponderance of the evidence is against a finding that the right salivary gland cancer was manifest to a compensable degree within the year after active service.  

However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

The Veteran separated from service in 1997.  His April 1997 report of medical examination reflects that his neck, mouth, and throat were normal upon clinical evaluation.  His corresponding report of medical history reflects that he did not know if he had any tumors, growth, cysts, or cancer.  With regard to his "ear, nose, and throat", he reported that his "nose always feels blocked" and did not list complaints with regard to the throat. 

The earliest evidence of cancer was not until 2010, more than a decade after separation from service.  A December 15, 2010 government health record notes that the Veteran had a right cervical neck mass.  He reported that he had no other cares or concerns at that time.  A January 2011 Colorado Otolaryngology Associates record reflects in pertinent part, as follows:

[The Veteran] was without significant medical problems except for reflux who presents for evaluation of a right sided neck mass.  Patient reports that starting around Christmas time developed an upper respiratory type infection associated with a sore throat, increased snoring with apneic pauses and then a right sided neck mass. Mass has been present since that time and has been growing slowly. Not associated with pain except when he coughs. No fevers, weight loss, night sweats, ear pain.  Exam today shows a firm right sided level lb neck node as well as significant adenoidal hypertrophy and tonsillar enlargement.

The Veteran was subsequently diagnosed with adenocarcinoma consistent with submandibular salivary gland carcinoma. (See April 2011 Rocky Mountain Cancer Centers record.)

An October 2012 Penrose Cancer Center record reflects the opinion of Dr. A. Monroe as follows:

[The Veteran] questioned whether his cancer could have been caused by chemical exposure during his service in Iraq.  Certainly he has an unusual malignancy without a classic set of risk factors.  I have not seen any reports directly linking this type of malignancy to chemical exposure, however given his lack of other risk factors; I think this is a possibility. Unfortunately, definitive links require many years to establish Certainly the timing of exposure to development of malignancy would fit with our reasonable expectation of the exposure to diagnosis timeframe.  Therefore, in my estimation, it is difficult to say definitively but I think it is a possibility that his exposure could have contributed to development of the tumor. 

Although Dr. Monroe opined that there was a "possibility" that appellant's cancer "could" be related to chemical exposure during service in Iraq, the language utilized an expression of mere possibility, not probability.  Mere possibility does not approach the realm of probability which VA law distinguishes from pure speculation or remote possibility.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54
(1990); 38 C.F.R. § 3.102.  Thus, as the opinion is phrased in speculative language, it has no significant probative value.  Further, Dr. Monroe acknowledged that he had not seen any reports directly linking the Veteran's type of malignancy to chemical exposure.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Finally, although Dr. Monroe stated that the Veteran's "timing of exposure to development of malignancy would fit with our reasonable expectation of the exposure to diagnosis timeframe", he did provide any further explanation as to the Veteran's cancer upon diagnosis without manifestation of any symptoms until more than two decades after possible exposure in Iraq or explain the "timeframe". 

The claims file also contains a September 2015 VA clinical opinion in which the examiner cited to the private opinion and to medical literature; she opined that it is less likely than not that the Veteran's cancer is related to service.  The clinician also considered the Veteran's statement at the examination, that he was exposed to smoke from burning oil fields, and exploding ammunition dumps, sand, and dust, but that he does not recall any exposure to burning rubber or burn pits in service.  (The Board notes that this may be considered somewhat different from his 1998 statement wherein he stated that he did not recall any significant exposure to smoke or depleted uranium.)  

The 2015 VA examiner further stated, in pertinent part, as follows:

Evidence-based medical literature is very limited regarding chemical exposure and development of any type of salivary gland cancer.  Since "association" is not sufficient to determine causation, there is currently not enough evidence to support a causal relationship between chemical exposure and development of adenocarcinoma of the submandibular salivary gland.  The veteran's service treatment record is silent for evidence of complaints or of any acute illness resulting from exposures to chemicals or airborne hazards related to deployment in Desert Storm or at any other time in service. Therefore, based on all of the available evidence of record, there is insufficient evidence to support any causal relationship between events in service and the development of the Veteran's right submandibular adenocarcinoma (salivary gland cancer). 

The literature cited by the VA examiner included evidence that there is not one predominant factor known to be associated with the development of salivary gland cancer, but a number of factors have been implicated as potential causes to include, radiation exposure, viral infections, rubber manufacturing, hair dressers, beauty shops, and nickel compounds.  
 
In the more than ten years after service, the Veteran studied mechanics, worked with a manufacturing company, worked as a security guard, and worked at an airport.  

There is no competent credible evidence of record that supports a finding that it is at least as likely as not that while in service, the Veteran had exposure to radiation, viral infections, rubber manufacturing, hair dressers, beauty shops, and/or nickel compounds to an extent as to cause his cancer. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of cancer.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

There is no probative competent credible evidence of record that the Veteran's cancer was as likely as not causally related to any incident in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sleep Apnea

The Veteran has been diagnosed with obstructive and central sleep apnea.  The Board finds, for the reasons noted below, that service connection for any type of sleep apnea is not warranted.

The Veteran's STRs are negative for sleep apnea, difficulty breathing at night, or difficulty with sleep.  On the Veteran's April 1997 Report of Medical History for Retirement purposes, he reported numerous complaints to include that he gets nighttime leg cramps and that he gets headaches (mostly in the afternoons); however, he specifically denied shortness of breath or frequent trouble sleeping.  The Veteran subsequently explained to a 2015 VA examiner that the 1997 form did not list a place for him to mark that he had sleep apnea.  Nevertheless, the Veteran specifically denied frequent trouble sleeping.

The Veteran separated from service in 1997.  The earliest clinical evidence of snoring and/or apnea is not until 2011, more than a decade later.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A January 2011 Colorado Otolaryngology Associates record reflects that the Veteran had been without significant medical problems except for reflux until around Christmas 2010 when he "developed an upper respiratory type infection associated with a sore throat, increased snoring with apneic pauses and then a right sided neck mass."  

An August 2011 record reflects that a sleep study was abnormal and showed some central and obstructive sleep apnea, and that another study was necessary.  A September 2011 Deltawaves Sleep Disorders and Research Center sleep study reflects that the Veteran had obstructive sleep apnea and central sleep apnea. 

In a December 2011 VA Form 21-4138 (Statement in Support of Claim), the Veteran stated that when he was stationed in Fort Lewis, Washington (i.e. approximately 1989 - 1990), his wife noticed that he was snoring, gasping for breath while sleeping, and had constant headaches, which the Veteran thought were symptoms from Gulf War Syndrome.  He also reported that he had symptoms of decrease in sex, feeling sleepy while driving, and sleeping while watching television; which he thought were signs of fatigue and tiredness.  

In a December 2011 VA Form 21-4138, the Veteran's wife (R.A.) stated that while in Fort Lewis, she noticed that the Veteran was snoring hard, slept while they were driving, was always taking Motrin before going to work for headaches, woke up at night as if he was gasping for air, fell asleep while watching television, and that they had a "dead sex" life.  R.A. stated that she did not encourage the Veteran to seek medical treatment because she thought that many of the symptoms (other than the "dead sex") were due to fatigue.

The Board notes that the Veteran underwent an examination in 1998 in which he discussed his Gulf War service, and he was asked about contaminants and his service.  If the Veteran had believed that he had excessive fatigue or problems with sleep, which he thought may be due to Gulf War service, it seems reasonable that he would have mentioned it at that time.  However, he did not.

The Board has reviewed the Veteran's STRs and service personnel records.  Although the current contention is that the Veteran had morning headaches as a symptom of sleep apnea, the record contemporaneous to service reflects that the headaches in service were mostly in the afternoon, not the morning.  In addition, they have been diagnosed as tension headaches.  (See 1998 VA examination report.)

Although one enlisted evaluation report reflects that the Veteran did not grasp his responsibilities, and another reflects that he lacked initiative and professionalism (it notes by example that while his soldiers were at a worksite, he "went to chow and then to bed"), the report indicates that this was due to the Veteran's satisfaction with being "happy to sit back and observe" and "avoid involvement"; it does not indicate that it was due to fatigue (see 1989 DA Form 21-66-6 Enlisted Evaluation Report).  Importantly, the vast majority of the Veteran's evaluations are against a finding that the Veteran had sleep apnea which manifested in fatigue or tiredness especially after service in the Persian Gulf.  For example, a 1987 evaluation reflects that the Veteran "dedicates extra long hours", had "untiring" efforts to achieve perfection in all aspects of his duties, and was enrolled in a correspondence course in addition to his regular duties.  A 1988 evaluation report reflects that he was in excellent physical condition and had superb military appearance.  A 1989 evaluation report reflects that the Veteran "rallies the solders when the going gets tough", and motivates other to give their best.  

Evaluations for 1990 through 1994 reflect that the Veteran "always finds time for individual soldier's needs, seeks self-improvement through school and college courses, sets the example in action and appearance, exceeded APFT (Army Physical Fitness Test) standards, scored a perfect score (300) on the APFT, gives freely of his time to ensure solders well-being, ran on a 160 mile relay team, performed tasks himself rather than delegating, was always willing to lend a hand, attended night classes, maintained flawless accountability of equipment, always focused on safety with no accidents during the rating period, and "leads from the front always".

Evaluations from 1995 through 1997 reflect that the Veteran organized a food drive, led the company in competitions, maintained flawless accountability of equipment worth over $165,000, planned and supervised several inspections, conducted training during his off duty hours in order to focus on training young soldiers, was a "self-starter", achieved a perfect score of 300 on the APFT, "set the standard for endurance and stamina" while deployed to Haiti, revitalized section physical training program, took the lead to rebuild operations, volunteered at the Regimental Break-area in Haiti, maintained a vigorous personal fitness program, earned the Desert Runner Certificate for completing over 175 miles, and was in "excellent shape, physically and otherwise."  One supervisor, in complimenting the Veteran's work, stated that the Veteran should be assigned to the "Army's toughest and most demanding jobs."  Although the Veteran contended in the 2015 examination, that he noticed worsening daytime somnolence from the time he has returned from Iraq in 1991, the evidence contemporaneous to service does not support such a contention.

As a whole, the STRs and military personnel records do not reflect that the Veteran had symptoms of sleep apnea in service.  Post service records prior to 2011 do not reflect complaints of, or diagnosis for, sleep apnea.  (The Veteran admits that he did not make complaints to clinicians.)  A May 2008 VA clinical record notes a review of systems and that the Veteran was "not feeling tired or poorly, not feeling tired (fatigue)."

The earliest clinical evidence of sleep apnea is not until more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the STRs and service personnel records, which are contemporaneous to service, are more credible than the statements of the Veteran and his spouse made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)

While the Veteran is competent to state symptoms such as feelings of fatigue, and his spouse is competent to state what she witnesses such as snoring, neither has been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Even, assuming arguendo, that the Veteran snored in service, there is no competent credible evidence that this is definitive of obstructive or central sleep apnea.  The Board finds that a diagnosis of sleep apnea falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The claims file includes a September 2015 VA examination and opinion.  The clinician considered the statements of the Veteran and his wife, as well as the clinical records.  The clinician opined, in pertinent part, as follows:

Although the veteran reports in-service onset of symptoms related to the eventual development of the Sleep Apnea condition, the available service treatment record is silent for any evidence meeting criteria for diagnosis of a Sleep Apnea condition in service. The personnel records are also silent for evidence of a Sleep Apnea condition. Although the veteran and his wife report symptoms of snoring, daytime hypersomnolence and witnessed apnea as occurring since the late 1980's, the available evidence does not support a diagnosis of Sleep Apnea at any time prior to the 2011 Sleep Study. 

In sum, the lay statements as to symptoms in service are less than credible, and the most probative evidence is against a finding that service connection is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for right salivary gland cancer is denied.

Entitlement to service connection for sleep apnea is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


